Citation Nr: 0621754	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-34 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1992.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board that 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under pre-June 13, 2003, 
regulations.  VA disagreed with the Court's decision in Smith 
and appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  On June 19, 2006, the Federal Circuit 
issued a decision in the appeal of Smith v. Nicholson, No. 
05-7168.  As a consequence of that holding, on July 10, 2006, 
the Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims.  

The Board observes that in October 2003, the veteran 
submitted a statement and an April 2003 VA audiological 
evaluation report that raised a new claim for entitlement to 
a compensable disability rating for his service-connected 
bilateral hearing loss.  As this issue has not yet been 
adjudicated and properly appealed, however, the Board does 
not have jurisdiction over the claim, and therefore refers it 
back to the RO for appropriate action.  See 38 C.F.R. 
§§ 20.200-20.202 (2005).  


FINDING OF FACT

The veteran is already in receipt of a 10 percent rating, the 
schedular maximum, for bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003); Smith v. 
Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 1667936 (C.A. 
Fed June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court), however, 
has held that the statutory and regulatory provisions 
pertaining to VA's duties to notify and to assist do not 
apply to a claim if resolution of that claim is based upon 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent upon 
interpretation of the regulations pertaining to the 
assignment of disability ratings for service-connected 
tinnitus.  As will be shown below, the Board finds that the 
veteran is already receiving the maximum disability rating 
available to him for tinnitus under the applicable rating 
criteria.  Furthermore, regardless of whether the veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome 
of this appeal does not change. 

Therefore, because no reasonable possibility exists that any 
additional notice or assistance would aid in substantiating 
this claim, any perceived deficiencies of VCAA notice or 
assistance in this case are accordingly rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (holding that compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Analysis of the Claim

The veteran requested an increased evaluation for tinnitus, 
and specifically, the assignment of a 10 percent evaluation 
for each ear.  The RO denied the veteran's request because 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, there is 
no provision for the assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
and simultaneously stayed the adjudication of tinnitus rating 
cases affected by the Court's Smith decision.  Then, in 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation of its own regulations, specifically 38 C.F.R. 
§ 4.25(b) (2005) and 38 C.F.R. § 4.87, DC 6260, which limited 
a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus was unilateral or 
bilateral.  Subsequently, VA lifted the stay of its 
adjudication of tinnitus rating cases.  

Here, the veteran's service-connected tinnitus has already 
been assigned the maximum schedular rating available for that 
disability.  See 38 C.F.R. §4.87, DC  6260.  Accordingly, as 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the Board 
must deny the veteran's appeal.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

An evaluation in excess of 10 percent for bilateral tinnitus, 
to include entitlement to a separate evaluation for each ear, 
is denied.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


